Citation Nr: 0712344	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  04-31 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from June 1964 to May 1966. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied service connection for 
peripheral neuropathy due to Agent Orange exposure.  

The veteran requested that he be scheduled for a hearing 
before a Veterans Law Judge.  However, the veteran later 
withdrew his hearing request and asked that his case be 
transferred to the Board for immediate appellate review.  


FINDING OF FACT

The veteran's peripheral neuropathy was not diagnosed within 
two years of his most recent exposure to Agent Orange, and is 
not linked to service. 


CONCLUSION OF LAW

Peripheral neuropathy was not incurred in or aggravated by 
service.  38 U.S.C.A.  §§ 1110, 1116 (West Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires: (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed in 38 C.F.R.  § 
3.309(e), shall be presumed to have been exposed during such 
service to an herbicide agent, such as Agent Orange, unless 
there is affirmative evidence to establish that he or she was 
not exposed to any such agent during that service.  See 38 
C.F.R. § 3.307(a)(6)(iii).  

Furthermore, even if a veteran does not have a disease listed 
at 38 C.F.R. § 3.309(e), he or she is presumed to have been 
exposed to herbicides if he or she served in Vietnam between 
January 9, 1962, and May 7, 1975, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  See 38 U.S.C.A. § 1116(f).  

If a veteran was exposed to Agent Orange during active 
military, naval, or air service, certain specified diseases 
shall be service-connected, if the requirements of 38 C.F.R. 
§ 3.307(a) are met, even if there is no record of such 
disease during service. 38 C.F.R. § 3.309(e).  The list of 
diseases includes acute and subacute peripheral neuropathy.  
See 38 C.F.R. § 3.309(e).  

For purposes of the presumption, the term "acute and 
subacute peripheral neuropathy" means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  Id.  

The VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27630- 27641 (2003).

Based on the above, service connection may be presumed for 
residuals of Agent Orange exposure by showing two elements.  
First, a veteran must show that he or she served in the 
Republic of Vietnam during the Vietnam War era.  See 38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the 
veteran must be diagnosed with one of the specific diseases 
listed in 38 C.F.R. § 3.309(e).  Brock v. Brown, 10 Vet. App. 
155, 162 (1997).  However, even if a veteran is found not 
entitled to a regulatory presumption of service connection, 
the claim must still be reviewed to determine if service 
connection can be established on a direct basis.  Combee v. 
Brown, 34 F.3d 1039 (Fed Cir. 1994)

In this case, the record shows that the veteran served in the 
Republic of Vietnam during the Vietnam War.  The record also 
shows that an electromyography (EMG) and a nerve conduction 
study (NCS) performed in March 2000 concluded that the 
veteran had mild generalized, predominantly axonal, 
peripheral neuropathy.  This is the first documented evidence 
of peripheral neuropathy in the record. 

However, peripheral neuropathy is not among the diseases for 
which the Secretary has determined is associated with 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam War.  See 38 C.F.R. §§ 3.307(d), 3.309(e).  The 
Board emphasizes that the veteran has not been diagnosed as 
having acute or subacute peripheral neuropathy as manifest 
within two years of discharge.  On the contrary, the evidence 
shows that his condition was first identified in March 2000, 
approximately 34 years after his separation from active duty.  
In short, the veteran's peripheral neuropathy cannot be 
characterized as acute or subacute, as defined by VA 
regulation. 

Since acute and subacute peripheral neuropathy, present 
within two years of discharge, are the only neuropathies 
listed in section 3.309(e), service connection on a 
presumptive basis due to Agent Orange exposure is not 
warranted for the veteran's peripheral neuropathy.  See 59 
Fed. Reg. 341 (1994) (in which the Secretary formally 
announced that a presumption of service connection based on 
exposure to herbicides used in Vietnam was not warranted for 
certain conditions, to specifically include circulatory 
disorders or for "any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.")  As such, service 
connection can only be established with proof of actual 
direct causation.  See Combee, supra.

The Board also finds that service connection for peripheral 
neuropathy on a direct basis is not warranted, since no 
evidence links this condition to service.  First, the fact 
that peripheral neuropathy was not identified until March 
2000, approximately 34 years after service, provides highly 
probative evidence against the veteran's claim. See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a 
prolonged period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or 
a disease was incurred in service which resulted in any 
chronic or persistent disability).

Second, no medical opinion links the veteran's peripheral 
neuropathy to service.  In fact, the record strongly suggests 
that the veteran's peripheral neuropathy is related to years 
of exposure to toxins while working at a gaseous diffusion 
plant for over 30 years.  Several medical opinions support 
this possible theory, providing highly probative evidence 
against this claim.

In a June 2000 letter, B.B., M.D., notes the veteran's 10-
year history of numbness and tingling in his legs and a 5-
year history of such symptoms in his arms.  Dr. B.B. then 
explained that the veteran had been working at K-25 for over 
30 years and had been exposed to Trichloroethylene without 
any protective devices.  Dr. B.B. also reported the veteran's 
history of mold exposure, which could have also caused the 
veteran's tingling and blood clots.  

It is important to note that this doctor is referring to the 
veteran's post-service employment, many years after service. 

In an August 2000 letter, B.B., M.D., stated that the cause 
of the veteran's neuropathy was not diagnosable and that no 
tests could determine the cause.  However, she added that his 
peripheral neuropathy may have been related to some form of 
virus or toxin that he had been exposed to in the past.  

In a March 2001 letter, D.D., M.D., indicated that the 
veteran's peripheral neuropathy is most likely due to 
myotoxins in the environment, because the veteran was sick 
every time he went to work.  In an August 2001 report, E.S., 
M.D., also explained that the veteran had been exposed to 
Mercury, Arsenic, and Lead at his job (post-service).  

Overall, these medical records strongly suggest that the 
veteran's peripheral neuropathy is related to exposure to 
toxins at work after service.  The Board notes that G.G., 
M.D., in a March 2001 letter, disagreed with these opinions, 
explaining that there is nothing to support a link between 
myotoxins and peripheral neuropathy.  However, even assuming, 
for discussion purposes, that Dr. G.G. is correct that there 
is no such link between myotoxins and peripheral neuropathy, 
there is still no competent medical evidence of record 
relating the veteran's peripheral neuropathy to service, to 
include Agent Orange exposure therein, which is the central 
issue in this case.  Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).  All of these records, overall, provide 
highly probative evidence against the veteran's claims, 
clearly indicating a disorder that began many years after 
service with no connection to service.  

In addition to the medical evidence, the Board has considered 
the veteran's own lay statements in support of his claim, 
including testimony presented at an October 2003 hearing.  
However, as a layperson, without the appropriate medical 
training and expertise, the veteran is not competent to 
provide a probative (persuasive) opinion on a medical matter, 
such as the existence and etiology of a neurological disorder 
involving peripheral neuropathy.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 494-95 (1991) (laypersons are not competent to render 
medical opinions).  Thus, the veteran's personal opinion that 
his peripheral neuropathy is related to service is not a 
sufficient basis for awarding service connection.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for peripheral neuropathy.  In reaching 
this decision, the Board has considered the doctrine of 
reasonable doubt.  However, because the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107(b).  Accordingly, the 
appeal is denied.

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, various letters by the RO (1) 
informed the veteran about the information and evidence not 
of record that is necessary to substantiate his claim; (2) 
informed him about the information and evidence that VA will 
seek to provide; (3) informed him about the information and 
evidence he is expected to provide; and (4) requested him to 
provide any evidence in his possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claims."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet.App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO obtained all relevant medical records 
identified by the veteran and his representative.  

The veteran alleges that he was treated for peripheral 
neuropathy shortly after leaving service at the VA Outpatient 
Clinic in Knoxville, Tennessee.  However, that facility has 
indicated that they had no such records pertaining to the 
veteran during that period.  

The Board also finds that a VA examination is not necessary 
to determine whether his peripheral neuropathy is related to 
service, to include Agent Orange exposure therein, since this 
condition was first diagnosed approximately 34 years after 
service and appears to be to due exposure to toxins at his 
job.  See 38 U.S.C.A.       § 5103A; 38 C.F.R. § 3.159(c)(4); 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Simply stated, as the service and post-service medical record 
provides evidence against this claim, the Board finds no 
basis for a medical opinion to be obtained that would provide 
a basis to grant this claim.  Accordingly, the Board finds 
that no further action is necessary to meet the requirements 
of the VCAA or the Court.

ORDER

Service connection for peripheral neuropathy is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


